
	
		III
		110th CONGRESS
		2d Session
		S. RES. 428
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Southern
		  California women’s soccer team on winning the 2007 National Collegiate Athletic
		  Association Division I Championship.
	
	
		Whereas the University of Southern California (USC)
			 Trojans won the 2007 National Collegiate Athletic Association (NCAA) Women’s
			 Soccer Championship by a 2–0 victory over the Florida State University
			 Seminoles on December 9, 2007, at the Aggie Soccer Complex in College Station,
			 Texas;
		Whereas the USC Trojans, in the 2007 season, had a 20–3–2
			 overall record, with 13 goals allowed, 15 shutouts, and a perfect 6–0 mark in
			 the NCAA Women’s Soccer Tournament, including 5 shutouts;
		Whereas the USC Trojans won a Division I women’s soccer
			 title for the first time in school history in 2007;
		Whereas Marihelen Tomer and Janessa Currier each scored a
			 goal in the championship game;
		Whereas Amy Rodriguez was named the tournament’s Most
			 Outstanding Offensive Player, Kristin Olsen was named the tournament’s Most
			 Outstanding Defensive Player, and Marihelen Tomer, Kasey Johnson, and Janessa
			 Currier were named to the All-Tournament Team;
		Whereas Ashley Nick and Kristin Olsen earned All-American
			 Honors for their exceptional contributions during the 2007 season; and
		Whereas the 2007 USC women’s soccer team members are
			 players Kristin Olsen, Brittany Massro, Nini Loucks, Alyssa Dávila, Laura
			 McKee, Kat Stolpa, Lauren Brown, Shannon Lacy, Ashli Sandoval, Jamie Petrossi,
			 Stacey Strong, Karter Haug, Amy Rodriguez, Kasey Johnson, Jacquelyn Johnston,
			 Janessa Currier, Ashley Nick, Marihelen Tomer, Meagan Holmes, Megan Ohai,
			 Kelley Finch, Briana Ovbude, Amy Massey, Kate Gong, and Monique Gaxiola, and
			 coaches Ali Khosroshahin, Harold Warren, Laura Janke, Alicia Lloyd, and Rosa
			 Anna Tantillo: Now, therefore, be it
		
	
		That the Senate congratulates the
			 University of Southern California women’s soccer team for winning the 2007
			 National Collegiate Athletic Association Division I Championship.
		
